IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS

AT AUSTIN


 


NO. 3-91-585-CV  


RAFAEL ACOSTA, OLGA T. De ACOSTA AND
RAFAEL F. ACOSTA, INDIVIDUALLY,


	APPELLANTS


vs.



STATE OF TEXAS AND ITS ATTORNEY GENERAL
ON BEHALF OF THE TEXAS EMPLOYMENT COMMISSION,


	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. 91-1002, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING     

 


PER CURIAM

	This is a dismissal for want of prosecution.
	Generally, an appellant must file his brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. Ann. 74(k) (Pamph. 1992).  If the
appellant fails to file his brief within the prescribed time, the appellate court may dismiss the
appeal for want of prosecution, unless the appellant shows a reasonable explanation for failing to
file the brief and the appellee has not suffered material injury.  Tex. R. App. P. Ann. 74(l)(1)
(Pamph. 1992).
	The transcript in this cause was filed on December 30, 1991.  Appellants have not
filed a statement of facts.  Accordingly, appellants' brief was due no later than January 29, 1992. 
Appellants have not filed their brief.  Moreover, appellants have not filed a motion for extension
of time showing a reasonable explanation for their omission.  See Tex. R. App. P. Ann. 74(n)
(Pamph. 1992).  Accordingly, we dismiss this appeal for want of prosecution.   See Dickson v.
Dickson, 541 S.W.2d 895 (Tex. Civ. App. 1976, writ dism'd w.o.j.).

[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Dismissed for Want of Prosecution
Filed:   March 18, 1992
[Do Not Publish]